Luke, J.
An essential element of tlie.offense of violating tlie “labor-contract act” (section 715 of the Penal Code), and one which the State must prove, is that the accused, at the time he received the money or other thing of value in consideration of the making of the contract, had formed the deliberate and fraudulent intent to cheat and swindle the other party to the contract. Mulkey v. State, 1 Ga. App. 521 (57 S. E. 1022). Under this ruling and the facts of the instant case, the defendant’s conviction was unauthorized, and the refusal to grant him a new trial was error.

Judgment reversed.


Broyles, G. J., and Bloodworth, J., concur.

U. J. Lawrence, for plaintiff in error.
Wade H. Watson, solicitor, contra.